Citation Nr: 0803726	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-29 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for rhinitis.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a psychiatric 
disorder, as secondary to service-connected bilateral 
keratoconus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 9, 1996 to 
February 6, 1997, and from September 12, 2002 to February 8, 
2003 in the Army/ARNG.  He also had subsequent periods of 
service, to include periods of Active Duty for Special Work 
(ADSW) in September 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that the veteran was treated 
during service in June 2000 for shortness of breath, and 
examination documented wheezing.  He was also treated during 
active duty for special work (ADSW) in September 2005 for 
sinusitis.  He has currently been diagnosed with allergic 
rhinitis (see, VA outpatient record of April 2004 and 
December 2005 and with chronic sinusitis (see, VA outpatient 
treatment record of March 2006, e.g.).  Specific periods of 
ACDUTRA have not been identified in the record.  Upon remand, 
verification of all periods of service, including INACDUTRA 
and ACDUTRA, should be accomplished.  The veteran should be 
informed to assist with the processing of his claim by 
providing a copy of all personnel records in his possession 
that document periods of active duty and active duty for 
training, including copies of orders, pay statements, etc., 
and all service medical records in his possession.  The 
veteran should also be scheduled for an appropriate VA 
examination for his rhinitis and sinusitis claims.

A VA treatment record dated February 19, 2003, shows that the 
veteran complained of a buzzing sound in his ears for over 
one month.  On VA audiometric examination of June 2003, he 
complained of having tinnitus since 2002, which he described 
as bilateral constant tinnitus.  He reported being exposed to 
infantry noise monthly for seven years and during five months 
of daily exposure during active service in Arabia.  The 
examiner did specifically address whether or not the veteran 
suffers from tinnitus.  On remand, an additional VA 
examination should be scheduled.

The veteran's enlistment examination report for the ANG dated 
in March 1996 shows that he reported a history of seeing a 
psychologist for a psychological evaluation for the police 
academy when he was twenty years of age.  His psychiatric 
clinical evaluation was normal.  He claims that he has a 
psychiatric disorder secondary to his service-connected eye 
disorder.  While a supplemental statement of the case issued 
in April 2006 includes the law related to secondary service 
connection, the veteran has not been given proper due process 
notice concerning what the evidence must show to support a 
claim for secondary service connection.  Further, an opinion 
regarding the etiology of his psychiatric disorder, diagnosed 
as major depressive disorder on VA outpatient evaluation in 
February 2006, has not been secured.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
regarding his claim for service 
connection for a psychiatric disorder, to 
include what the evidence must show to 
substantiate a claim for secondary 
service connection based on 38 C.F.R. 
§ 3.310 and Allen v. Brown, 7 Vet. App. 
439, 446 (1995).  

2.  Request that the veteran submit copy 
of all personnel records in his 
possession that document periods of 
active duty, active duty for training, 
and inactive duty for training, including 
copies of orders, pay statements, etc., 
and all service medical records in his 
possession.  

3.  Contact the Puerto Rico Army National 
Guard, National Personnel Records Center, 
or any other indicated agency, and 
request verification of the complete 
dates and types of the appellant's 
service, whether it was active duty, 
active duty for training, or inactive 
duty training.  All periods of active 
duty for training or inactive duty 
training should be separately noted.  
Complete copies of the appellant's 
service medical and service personnel 
records should also be obtained.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.  

4.  Schedule the veteran for a VA 
respiratory examination to determine the 
nature and etiology of his respiratory 
complaints.  The claims file and a copy 
of this remand must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not ( a 50 percent probability or 
greater) that any current respiratory 
disorder (i.e., rhinitis, sinusitis, 
etc.) had its onset during active service 
or is related to any in-service disease 
or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Schedule the veteran for a VA ear 
examination.  The claims file and a copy 
of this remand must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the veteran suffers from tinnitus.

If so, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that tinnitus had its onset 
during active service or is related to 
any in-service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any current psychiatric disorder 
(i.e., major depressive disorder, etc.) 
was caused or aggravated by the veteran's 
service-connected keratoconus.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.  Thereafter, readjudicate the claims 
on appeal.  Should any claim remain 
denied, issue the veteran a supplemental 
statement of the case and allow him the 
appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 




